Citation Nr: 1827285	
Decision Date: 05/01/18    Archive Date: 05/14/18

DOCKET NO.  17-28 458A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Martinsburg, West Virginia 


THE ISSUE

Entitlement to payment or reimbursement for unauthorized medical expenses incurred in connection with private medical services rendered at Johns Hopkins Hospital from July 14 through July 20, 2016.


REPRESENTATION

Veteran represented by:	Maryland Department of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Veteran, spouse, and son


ATTORNEY FOR THE BOARD

S. Solomon, Associate Counsel 
INTRODUCTION

The Veteran served on active duty in the Army from March 1962 to September 1970.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a July 2010 decision of the Department of Veterans Affairs Medical Center at Martinsburg, West Virginia, which denied the claim for reimbursement based on a finding that transfer to VA facilities was feasibly available and the Veteran was transferred to Johns Hopkins Hospital without authorization of the VA.  

The Veteran testified at Travel Board hearing before the undersigned Veteran Law Judge (VLJ) in March 2018 and transcript of the hearing is of record. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017); 38 U.S.C.§ 7107(a)(2) (2012).


FINDING OF FACT

At the time of the Veteran's treatment in Johns Hopkins Hospital, the Veteran was suffering from an emergency condition and there was no feasibly available VA facility.


CONCLUSION OF LAW

The criteria for reimbursement or payment of private medical expenses incurred for treatment at Johns Hopkins Hospital from July 14 through July 20, 2016, have been met. 38 U.S.C. § 1728 (2012); 38 C.F.R. § 17.120 (2017). 

REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. The Duties to Notify and Assis

The Board is granting in full the benefit sought on appeal. Therefore, the Board need not discuss whether there has been compliance with the Veterans Claims Assistance Act of 2000 (VCAA). 38 C.F.R. § 20.1102 (2017); See also Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

II. Medical Reimbursement

The Veteran is seeking reimbursement for emergency treatment he received at Johns Hopkins Hospital from July 14 to July 20, 2016

VA may reimburse for private emergency treatment (that was not previously authorized) rendered to Veterans in need of such treatment for an adjudicated service-connected disability, a non-service-connected disability associated with and held to be aggravating an adjudicated service-connected disability, or any disability of a Veteran who is permanently and totally disabled as a result of a service-connected disability. See 38 C.F.R. §§ 17.120 (a)(2017).  The Veteran has been in receipt of a total disability based on individual disability (TDIU) prior to this treatment and was later service-connected for his heart disability.  The Board finds that the Veteran meets the criteria for consideration under 38 C.F.R. § 1728, and therefore, does not consider other possibly applicable law and regulations.

Emergency treatment is defined as medical care or services furnished, in the judgment of the Secretary: when Department or other Federal facilities are not feasibly available and an attempt to use them beforehand would not be reasonable; and when such care or services are rendered in a medical emergency of such nature that a prudent layperson reasonably expects that delay in seeking immediate medical attention would be hazardous to life or health. See 38 C.F.R. §§ 17.120 (b)(2017). 


Review of the record reflects that the Veteran initially sought treatment at Martinsburg VA Medical Center, where it was discovered that he was having a heart attack.  At the time, Martinsburg VA Medical Center did not have a bed available to the Veteran, and therefore he was sent to Meritus Hospital. See July 2016 Physician ER Note from Martinsburg VAMC. The Veteran's spouse testified that at Meritus Hospital, it was discovered that the Veteran needed a heart catheterization.  See hearing transcript at 5-6.  During the heart catheterization, the Veteran had another heart attack that required an open heart surgery. Id.  The Board finds that the Veteran's spouse is competent to describe the type of treatment the Veteran received.  The Board finds her testimony credible and highly probative.   

A November 2016 letter from Meritus Medical Center, in the record, shows that the hospital does not provide open heart surgery.  Therefore, the Veteran was transferred to Johns Hopkins Hospital, where he received the treatment in question.  The Board finds that the Veteran continued to be in a medical emergency, and that the ambulance services and medical services provided meet the criteria set for in 38 C.F.R. § 17.120 and that VA facilities were previously found to be unavailable.  The Board notes that the previous denial was in part based on a finding that the Veteran insisted on electing a facility capable of completing the surgery without blood transfusions; the Board finds that the record does not support this finding.

Considering the evidence of record, to include the testimony of the Veteran's family and the circumstances of the Veteran being in heart surgery at the time of transfer, the Board finds the evidence weighs in favor of a finding that VA facilities able to perform this open heart surgery continued to not be available.  The Board also finds that delay in treatment would have been hazardous to the Veteran's life.  Therefore, as the criteria of 38 C.F.R. § 17.120 are met, reimbursement is warranted.


ORDER

Entitlement to reimbursement of private medical expenses for care incurred at Johns Hopkins Hospital from July 14 through July 20, 2016 is granted.




____________________________________________
Nathaniel J. Doan
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


